DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/16/2021. Claims 1, 4, 10-13 are amended. Claim 5 is cancelled. Claims 1-4, 6-13 are now pending.
Allowable Subject Matter
Claims 1-4, 6-13 are allowed
As of claim 1, the closest prior art the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating device, and includes a P shaft parallel to one of an X axis and a Y axis along which the plurality of reflective elements is arranged. Kumai does not anticipate or render obvious, alone or in combination, a center of the portrait image has a second offset with respect to the reference plane in a long side direction of the portrait image, wherein: in the long side direction of the light valve, an effective region of the light valve 
Claims 2-4, 6-9 are allowed as being dependent on claim 1.
As of claim 10, the closest prior art the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating device, and includes a P shaft parallel to one of an X axis and a Y axis along which the plurality of reflective elements is arranged. Kumai does not anticipate or render obvious, alone or in combination, a center of the light valve has a first offset with respect to a reference plane in a long side direction of the light valve, wherein the reference plane comprises a central axis of the projection lens, and the reference plane is perpendicular to the long side direction of the light valve; and a center of the portrait image has a second offset with respect to the reference plane in a long side direction of the portrait image, wherein a ratio of the portrait image to an effective projection region, 
As of claim 11, the closest prior art the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for projection. The reflective surface has a predetermined angle to the ray which is emitted from the optical system for illumination and which strikes the center of the reflective light modulating device, and includes a P shaft parallel to one of an X axis and a Y axis along which the plurality of reflective elements is arranged. Kumai does not anticipate or render obvious, alone or in combination, a center of the light valve has a first offset with respect to a reference plane in a long side direction of the light valve, wherein the reference plane comprises a central axis of the projection lens, and the reference plane is perpendicular to the long side direction of the light valve; and a center of the portrait image has a second offset with respect to the reference plane in a long side direction of the portrait image, wherein a ratio of the portrait image to an effective projection region, to which an effective region of the light valve corresponds, is greater than or equal to 95%.
As of claim 12, the closest prior art the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a 
As of claim 13, the closest prior art the closest prior art Kumai (US 20050024594 A1) teaches a projector having a light source, an optical system for illumination, a reflective light modulating device having a plurality of reflective elements arranged in matrix form to be illuminated by the light emitted from the optical system for illumination, and an optical system for projection. The optical system for projection includes a reflective surface configured to bend a projection chief ray reflected at the center of the reflective light modulating device among projection chief rays in the optical system for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lang et al. (US 20060256295 A1) teaches a projection apparatus 1 which must be aligned to a stationary projection screen 17 in six degrees of freedom. The projection apparatus 1 comprises an illumination unit 2 and a projection assembly 10. 
- Prior Art Berman (US 20060007403 A1) teaches an LCOS kernel for a light engine is configured in a kernel having light paths in three dimensions (3D kernel). The 3D kernel allows for designs that do not require Wavelength Dependent Waveplates (WDWS) (or Wavelength Specific Retarders) for managing light polarizations within the 3D kernel. In one embodiment, the 3D kernel includes a Polarizing Beam Splitter (PBS) that is positioned to direct light-paths within the 3D kernel in the 3.sup.rd dimension (e.g., light path planes perpendicular to planes of input light provided to the 3D kernel). The 3.sup.rd dimension is, for example, an output light path perpendicular to an input light plane. The 3D kernel allows for designs that incorporate reflective LCOS micro-displays and management of light paths without WDWs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882